759 N.W.2d 11 (2009)
Joseph BAUBLIS, Plaintiff-Appellant
v.
Gyll STANFORD, Diane B. Stanford, Chard & Lloyd AF 1007, Transnation Title Insurance Company, Defendants-Appellees.
Docket No. 137530. COA No. 282793.
Supreme Court of Michigan.
January 9, 2009.

Order
On order of the Court, the application for leave to appeal the August 5, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
HATHAWAY, J., not participating.